beach property to IVGID contained a restrictive covenant limiting use of
                the beaches to people who owned property within the geographic
                boundaries of 1968 IVGID. In 1987, IVGID codified the restrictive
                covenant by adopting IVGID Ordinance 7, § 62. In 1995, Washoe County
                merged IVGID with the Crystal Bay General Improvement District
                (CBGID), a neighboring general improvement district. 2 Pursuant to the
                restrictive covenant and IVGID Ordinance 7, § 62, former CBGID
                residents do not have access to the IVGID beaches.
                              Appellant Steven Kroll owns property within the former
                CBGID. Because Kroll does not own property within the geographic
                boundaries of 1968 IVGID, he has been denied access to the IVGID
                beaches. Kroll filed a complaint in state district court seeking access to
                the IVGID beaches. 3 Kroll's second cause of action was for declaratory
                relief seeking a declaration that IVGID Ordinance 7, § 62 violates Nevada
                law. The district court granted summary judgment in IVGID's favor on all
                of [(roll's state law claims, including his declaratory relief claim.
                              Kroll now appeals the district court's order granting summary
                judgment in IVGID's favor on Kroll's second cause of action for declaratory
                relief. Kroll argues: (1) the district court erred in granting IVGID's motion
                for summary judgment after finding that IVGID Ordinance 7, § 62 is valid



                      2 The   merged general improvement district retained the name
                IVGID.

                      3 There   was a federal component to this case. The federal district
                court granted summary judgment in IVGID's favor on Kroll's federal law
                claims and remanded the case to state district court for resolution of
                Kroll's state law claims.



SUPREME COURT
        OF
     NEVADA
                                                        2
(01 1947A
                under Nevada law, and (2) the district court abused its discretion when it
                considered the affidavits of two IVGID witnesses in support of IVGID's
                motion for summary judgment.
                Standard of Review
                            "This court reviews a district court's grant of summary
                judgment de novo, without deference to the findings of the lower court."
                Wood v. Safeway, Inc.,   121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005).
                "Summary judgment is appropriate and 'shall be rendered forthwith' when
                the pleadings and other evidence on file demonstrate that no 'genuine
                issue as to any material fact [remains] and that the moving party is
                entitled to a judgment as a matter of law."      Id. (alteration in original)
                (quoting NRCP 56(c)). "This court has noted that when reviewing a
                motion for summary judgment, the evidence, and any reasonable
                inferences drawn from it, must be viewed in a light most favorable to the
                nonmoving party." Id.
                            This appeal also raises questions of statutory interpretation.
                Statutory interpretation is a question of law subject to de novo review. In
                re Candelaria, 126 Nev.       , 245 P.3d 518, 520 (2010). This court
                attributes the plain meaning to a statute that is not ambiguous.      Id. An
                ambiguity arises where the statutory language lends itself to two or more
                reasonable interpretations. Id.
                Kroll sets forth insufficient legal authority supporting his argument that
                1VGID Ordinance 7, ,¢ 62 is invalid under Nevada law
                            We conclude that Kroll fails to provide this court with
                sufficient authority supporting his arguments that IVGID Ordinance 7, §
                62 violates Nevada law. NRAP 28(a)(9)(A) requires that appellate briefs
                contain "appellant's contentions and the reasons for them, with citations
                to the authorities and parts of the record on which the appellant relies." If
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I907A
                an appellant fails to provide this court with sufficient citations to
                authority to support its contentions, that argument cannot prevail.     Smith

                v. Timm, 96 Nev. 197, 201-02, 606 P.2d 530, 532 (1980) (stating the court
                was unable to find error because the appellant had failed to provide
                adequate legal authority).
                      Kroll sets forth insufficient legal authority supporting his argument
                      that IVGID Ordinance 7, § 62 exceeds IVGID's statutory authority
                              NRS 318.050 authorizes Nevada counties to create general
                improvement districts (GID's). NRS Chapter 318 enumerates the powers
                Nevada counties can extend GID's.       See NRS 318.077; NRS 318.143. A
                GID can then use bylaws to exercise authority granted to it by the county
                as long as the bylaws do not "conflict with the Constitution and laws of the
                State." NRS 318.205. Pursuant to NRS 318.143, Washoe County gave
                IVGID the authority to "acquire, construct, reconstruct, improve, extend
                and better lands, works, systems and facilities for public recreation."
                Washoe County Ordinance 97 (emphasis added). 4 Kroll argues that the
                phrase "public recreation" requires that the IVGID beaches be open to the
                general public. Kroll argues IVGID Ordinance 7, § 62 exceeds IVGID's
                statutory authority because it excludes the general public from using the
                IVGID beaches. However, Kroll cites almost no legal authority supporting
                his argument.
                              To support his argument, Kroll simply cites In re Candelaria,
                126 Nev. at       ,245 P.3d at 520 (holding "[i]f a statute's language is clear



                       `While Washoe County Ordinance 97 uses the phrase "facilities for
                public recreation" (emphasis added), NRS 318.143(1) simply refers to
                "facilities for recreation."



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                and the meaning plain, this court will enforce the statute as written"), and
                the definition of "private" from a 1979 edition of Black's Law Dictionary.
                Black's Law Dictionary      1076 (5th ed. 1979) (defining "[p]rivate" as
                "[a]ffecting or belonging to private individuals, as distinct from the public
                generally"). It should be noted that the latest edition of Black's Law
                Dictionary does not use the phrase "public generally" when defining
                "[p]rivate." 5 Black's Law Dictionary 1389 (10th ed. 2014). We conclude
                that these two sources alone are insufficient to support Kroll's broad
                definition of the phrase "public recreation." Accordingly, because Kroll
                sets forth insufficient legal authority supporting his argument that IVGID
                Ordinance 7, § 62 exceeds IVGID's statutory authority, we conclude his
                argument must fail.
                      Kroll sets forth insufficient legal authority supporting his argument
                      that IVGID Ordinance 7, 5SI 62 conflicts with Washoe County
                      Ordinance 928
                              Washoe County Ordinance 928 merged IVGID with CBGID.
                Ordinance 928 states:
                              The surviving District as hereby created shall
                              have all the powers and purposes of the former
                              CBGID as provided in Ordinance No. 199 as
                              referenced herein and all the powers and purposes
                              of IVGID as provided in Ordinance No. 97, as
                              amended, and. . . referenced herein.
                Kroll argues IVGID Ordinance 7, § 62 conflicts with Washoe County
                Ordinance 928 because the county intended to give former CBGID



                      5 The  latest edition of Black's Law Dictionary defines "private" as
                "[o]f, relating to, or involving an individual, as opposed to the public or
                government." Black's Law Dictionary 1389 (10th ed. 2014).



SUPREME COURT
        OF
     NEVADA
                                                      5
(0) I947A
                residents the same rights as former IVGID residents, including beach
                access rights. 6 To support his argument, Kroll simply refers to the
                language of Ordinance 928 itself.
                             However, considering the plain language of Ordinance 928
                alone does not support the conclusion that Washoe County intended to
                invalidate IVGID Ordinance 7, § 62 and the beaches' restrictive covenant.
                As we previously stated, the "powers and purposes" of general
                improvement districts are enumerated in NRS Chapter 318.          See NRS
                318.077; NRS 318.116; NRS 318.143. We conclude that the plain language
                of Washoe County Ordinance 928 simply extends the governing body of
                the merged improvement district the same authority Washoe County
                previously granted IVGID and CBGID. The plain language of Ordinance
                928 does not speak to individual rights of residents, and it certainly does
                not show an intent to invalidate IVGID Ordinance 7, § 62 and the beaches'
                restrictive covenant. Accordingly, because Kroll sets forth insufficient
                legal authority supporting his argument that IVGID Ordinance 7, § 62
                conflicts with Washoe County Ordinance 928, we conclude his argument
                must fail.




                      6 IVGID    argues that this appeal is the first time Kroll raised the
                issue of Ordinance 928, However, Kroll's second amended complaint
                alleges a violation of NRS 318.205 which states GID bylaws cannot conflict
                with Nevada law; in other words, that IVGID bylaw Ordinance 7, § 62
                cannot conflict with the NRS or Washoe County ordinances. Accordingly,
                we conclude that this court can consider Kroll's argument that IVGID
                Ordinance 7, § 62 conflicts with Ordinance 928.



SUPREME COURT
        OF
     NEVADA
                                                     6
(0) 1947A
                      Kroll sets forth insufficient legal authority supporting his argument
                      that IVGID violates Article 10, § 1 of the Nevada Constitution
                            Article 10, § 1 of the Nevada Constitution provides for a
                "uniform and equal rate of assessment and taxation." Kroll argues IVGID
                Ordinance 7, § 62 violates Article 10, § 1 of the Nevada Constitution
                because former CBGID residents are assessed a different recreation fee
                than 1968 IVGID residents with beach access. To support his argument,
                Kroll cites other, seemingly unrelated portions of the Nevada Constitution.
                For example, Kroll cites Article 1, § 2 of the Nevada Constitution which
                provides "[a]ll political power is inherent in the people[.] Government is
                instituted for the protection, security and benefit of the people," but fails
                to coherently explain how this relates to his Article 10, § 1 uniform
                taxation argument. Kroll further cites Article 4, § 25 of the Nevada
                Constitution which provides "[t]he Legislature shall establish a system of
                County and Township Government which shall be uniform throughout the
                State," without coherently explaining how this relates to Article 10, § 1. It
                appears, however, that the crux of Kroll's constitutional argument is that
                the former CBGID residents are treated unfairly and have less of a voice
                than 1968 IVGID residents, which violates the Nevada Constitution.
                            However, Kroll fails to set forth sufficient legal authority
                supporting his argument that IVGID Ordinance 7, § 62 violates Article 10,
                § 1 of the Nevada Constitution. [(roll provides no applicable caselaw to
                support his argument, and the other Nevada constitutional provisions
                Kroll cites are not relevant to his Article 10, § 1 argument. Instead, it
                appears that Kroll is using Article 10, § 1 as a means to make an equal
                protection argument. However, Kroll's equal protection argument has
                already been disposed of by the federal district court in this case.
                Accordingly, because Kroll sets forth no applicable legal authority
SUPREME COURT
        OF
     NEVADA
                                                      7
(0) [947A
                supporting his Nevada constitutional argument, we conclude his argument
                must fail.
                The district court did not abuse its discretion by considering the affidavits
                of Gerald Eick and Ramona Cruz when granting summary judgment in
                IVGID's favor
                              Kroll argues the district court should not have considered the
                affidavits of IVGID witnesses Gerald Flick and Ramona Cruz when
                granting summary judgment in IVGID's favor. Kroll argues the affidavits
                were legally insufficient under NRCP 56(e) because (1) the affiants based
                their testimony on a review of IVGID records and therefore lacked
                personal knowledge, (2) IVGID did not attach all of the documents the
                affiants reviewed in preparing their testimony to their affidavits, and (3)
                the affidavits contained statements that were technically incorrect. We
                disagree.
                              "[This court] review[s] a district court's decision to admit or
                exclude evidence for abuse of discretion, and will not interfere with the
                district court's exercise of its discretion absent a showing of palpable
                abuse. M.G. Multi-Family Dev., L.L.C. v. Crestdale Assocs., Ltd.,   124 Nev.
901, 913, 193 P.3d 536, 544 (2008).
                      A review of relevant business records can be the basis for personal
                      knowledge in an affidavit
                              Affidavits offered in support of a motion for summary
                judgment must be made on personal knowledge. NRCP 56(e). A review of
                relevant business records can be the basis for personal knowledge in
                affidavits.   Vote v. United States, 753 F. Supp. 866, 868 (D. Nev. 1990)
                (holding an IRS officer's review of a taxpayer's file met the "personal
                knowledge" requirement of FRCP 56(e)); see also Washington Cent. R.R.
                Co., Inc. v. Nat'l Mediation Bd., 830 F. Supp. 1343, 1353 (E.D. Wash.
                1993) (holding "personal knowledge can come from review of the contents
SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A
                   of files and records."). Moreover, "{personal knowledge [can] be inferred
                   from a[n] [affiant's] position." In re Kaypro, 218 F.3d 1070, 1075 (9th Cir.
                   2000).
                                 Here, Eick and Cruz had personal knowledge of the facts
                   testified to in their affidavits because their testimony was based on a
                   review of relevant IVGID business records. Both Eick and Cruz gave
                   affidavit testimony describing IVGID's purchase of the beaches in 1968
                   and both testified that former CBGID residents have not been assessed for
                   the purchase of or improvements to the IVGID beaches. Eick and Cruz
                   premised their testimony on "my review of the records of IVGID." 7 We
                   conclude that because Eick and Cruz gave affidavit testimony based on
                   their review of IVGID business records, they had sufficient personal
                   knowledge as required by NRCP 56(e).
                            NRCP 56(e) does not require that IVGID attach every document Eick
                            and Cruz reviewed in preparation for their affidavit testimony
                                 Kroll argues that NRCP 56(e) required IVGID to attach every
                   document Eick and Cruz reviewed in preparation for their testimony to
                   their affidavits. We disagree.
                                 When documents are referenced in an affidavit, NRCP 56(e)
                   commands that "[s]worn or certified copies" of the documents be attached
                   to the affidavit. NRCP 56(e); Daugherty v. Wabash Life Ins. Co., 87 Nev.
32, 38, 482 P.2d 814, 818 (1971) (holding that "[w]hen written documents


                            7 While
                                  in federal court, IVGID filed a motion which relied on an
                   affidavit from Cruz in which she stated she was testifying "to the best of
                   my recollection." However, during the state court action, IVGID
                   submitted a clarifying affidavit from Cruz in which she stated she was
                   testifying based on her "review of the records of IVGID."



SUPREME COURT
       OF
    NEVADA
                                                         9
(0) 1947f) dej:D
                are relied on, they must be exhibited in full"). In Daugherty, a motion for
                summary judgment was filed and ultimately granted. 87 Nev. at 36, 482
                P.2d at 817. The motion was supported by an affidavit which referenced a
                specific insurance policy that was at issue in the case.   Id at 38, 482 P.2d
                at 818. However, because the moving party did not attach a copy of the
                insurance policy to the affidavit, this court held that the affidavit was
                insufficient under NRCP 56(e). Id.
                             Here, however, because the affidavits of Eick and Cruz did not
                reference any specific documents, there was nothing for IVGID to attach to
                the affidavits. Unlike in Daugherty, where the affiant referenced a
                specific insurance policy, here, Eick and Cruz simply state that from their
                review of IVGID records, nothing indicated that former CBGID residents
                were assessed for the beaches. Moreover, under NRCP 56(f), Kroll could
                have requested that the district court allow additional time for discovery
                so that Kroll could review the IVGID records on which Eick and Kroll
                based their testimony. See NRCP 56(f). Kroll failed to do so. Accordingly,
                we conclude that because the affidavits of Eick and Cruz do not reference
                any specific documents, NRCP 56(e) did not require that IVGID attach all
                of the records Eick and Cruz reviewed in preparation for their testimony
                to their affidavits.
                      The statements in Eick's and Cruz's affidavits that were technically
                      incorrect were immaterial to the district court's decision granting
                      summary judgment in IVGID's favor
                             Kroll argues that the affidavits of Eick and Cruz were legally
                insufficient because they contained statements that are technically
                incorrect. We disagree.
                             Summary judgment is appropriate when the evidence shows
                "there is no genuine issue as to any material fact and that the moving

SUPREME COURT
        OF
     NEVADA
                                                     10
(0) I947A
                party is entitled to a judgment as a matter of law." NRCP 56(c); Wood v.
                Safeway, Inc., 121 Nev. 724, 731, 121 P.3d 1026, 1031 (2005). Material
                facts are those which may affect the outcome of the case.      Wood, 121 Nev.
                at 730, 121 P.3d at 1030.
                               Here, the statements in Eick and Cruz's affidavits that were
                technically incorrect were immaterial to the district court's decision to
                grant summary judgment in IVGID's favor. First, Eick's affidavit stated
                "at all times since IVGID purchased the IVGID Beaches, the IVGID
                Beaches have been used for outdoor recreation." Kroll argues that
                statement is technically incorrect because IVGID Policy and Procedure
                136 opens the beaches' parking lots and sidewalks to the general public for
                free speech purposes. Kroll argues that exercising free speech is not
                "outdoor recreation" so Eick's statement is false. However, Kroll fails to
                explain how this discrepancy affects the district court's finding that IVGID
                Ordinance 7, § 62 is valid under Nevada law. We conclude that this
                discrepancy is not material because the beaches' parking lots and
                sidewalks being open for free speech has no bearing on the outcome of this
                case.
                               Second, both Eick's and Cruz's affidavits stated "owners of real
                property annexed to or merged into IVGID after 1968 have not been
                assessed for the purchase of or improvements to the IVGID Beaches."
                Kroll argues that these statements are technically incorrect because Kroll
                owned real property within the boundaries of 1968 IVGID from 1982-94,
                during which time he was assessed fees for the beaches. 8 However, it is


                        8 In
                          the federal portion of this case, Cruz's affidavit stated "Steven
                Kroll has not been assessed for the purchase of the IVGID Beaches or any
                                                                  continued on next page . . .

SUPREME COURT
        OF
     NEVADA
                                                        11
(0) 1947k
                undisputed that Kroll does not currently own real property within the
                boundaries of 1968 IVGID, nor did he own such property when CBGID
                merged with IVGID in 1995. Kroll does not appear to argue that he
                should now have beach access because he was assessed for the beaches
                from 1982-94; instead, Kroll simply argues that Eick's and Cruz's
                affidavits contain false testimony rendering them legally insufficient to
                support a motion for summary judgment. However, we conclude that
                these discrepancies are not material because it is undisputed that Kroll
                does not currently own property within the boundaries of 1968 IVGID, nor
                did he own such property when CBGID merged with IVGID in 1995.
                Because Kroll's former ownership of 1968 IVGID property is immaterial to
                the case at hand, Eick's and Cruz's affidavits were still legally sufficient
                despite the discrepancies.
                             In sum, we conclude that the affidavits of Eick and Cruz were
                legally sufficient under NRCP 56(e). Accordingly, the district court did not
                abuse its discretion by relying on the affidavits in granting summary




                . . . continued

                of the improvements made to the IVGID Beaches." Kroll points out that
                this statement is incorrect because he was assessed a fee for the beaches
                from 1982-94 when he owned property within 1968 IVGID. However, in
                the state court case, Cruz provided a clarifying affidavit in which she
                stated "Steven Kroll has not been assessed for the purchase of the IVGID
                Beaches or any of the improvements made to the IVGID Beaches as a
                result of his ownership of real property annexed to or merged into IVGID
                after 1968," which is a correct statement.



SUPREME COURT
        OF
     NEVADA
                                                     12
(0) 1947A
                judgment in favor of IVGID. 9 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                  Hardesty


                                                  t   CtAsk i2-5%
                                                  Parraguirre


                                                            f       ta-a         J.
                                                  Douglas


                                                           Lut                   J.
                                                  Cherr


                                                                             ,   J.
                                                  Saitta




                      9 We have considered the parties' remaining arguments and conclude
                they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                      13
(0) I947A
                cc: Hon. David A. Hardy, District Judge
                     David Wasick, Settlement Judge
                     Sterling Law, LLC
                     Steven E. Kroll
                     Thorndal Armstrong Delk Balkenbush & Eisinger/Reno
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                14
(0) 1947A